— Appeal by defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered March 28, 1983, convicting her of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The Trial Judge was not bound to use the specific language requested by defendant’s attorney and the charge read as a whole adequately apprised the jury of the governing legal principles (People v Dory, 59 NY2d 121, 129; United States v Miller, 460 F2d 582, 588; People v Zuziela, 98 AD2d 161, 165).
*848Since the jury was presented with other impeaching evidence concerning a prior shoplifting incident, the erroneous preclusion of further cross-examination concerning the fact that the victim received an adjournment in contemplation of dismissal was harmless, and did not deprive defendant of a fair trial (cf. People v Allen, 67 AD2d 558, affd 50 NY2d 898).
The other contentions raised by defendant have been considered to the extent preserved and have been found to be without merit. Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.